DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
Claims 1-5 and 8-10 are pending as amended on 1/18/2022.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to a reduction in level of foaming of at least 10% compared to a level of foaming when the C1-C7 aliphatic acid is replaced with a C18 aliphatic acid. Claims 3 and 8 further narrow the reduction to “at least 20%” and “at least 30%,” respectively.
The specification (and original claims) disclose reductions in level of foaming of at least 10%, 20% and 30% “relative to the level observed without the linear C1-C7 aliphatic acid.” There is no general disclosure in the claims or specification as filed of a reduction in level of foaming relative to a level observed when the C1-C7 aliphatic acid is replaced with C18 aliphatic acid. 
To the extent that Applicant may be relying on the instant examples to provide support for the present amendment, it is noted that the instant specification contains two examples: Example 1 which utilizes acetic acid (a C2 aliphatic acid), and a comparative example which utilizes stearic acid (a specific C18 aliphatic acid). The two examples show that, for a specific process at a specific scale, utilizing Silikonol antifoam, water and sodium hypophosphite in specific proportions, utilizing C11 amino acid as the amino acid, utilizing a concentrator and a polymerizer of specific (albeit unspecified) dimensions, with a specific (albeit unspecified) duration of polymerization, a 22.64% 
However, the claims as presently amended are not commensurate in scope with the limited disclosure (i.e., the examples) in the original specification. In particular:
claim 1 encompasses any linear aliphatic acid having 1 to 7 carbon atoms, while instant example 1 is limited to a linear aliphatic monocarboxylic acid having 2 carbon atoms (acetic acid),
claim 1 further encompasses any comparative aliphatic acid having 18 carbon atoms, while the instant comparative example is limited to a specific linear monocarboxylic aliphatic acid having 18 carbon atoms (stearic acid),
claim 1 further encompasses polymers made from a lactam having any number of carbon atoms, or, from amino acids having 9-12 carbon atoms, while the instant examples are limited to polymers made from amino acids having 11 carbon atoms,
claim 1 is not limited in terms of presence or amounts of sodium hypophosphite, silikonol, or water, while the instant examples are limited to polymerizations wherein sodium hypophosphite, silikonol, and water are utilized in specific amounts,
claim 1 further encompasses any reduction in foaming of at least 10%, while the instant examples only demonstrate achievement of a 22.64% reduction in foaming,
claim 1 encompasses any shape or style of reactor, while the instant examples must have been carried out in a reactor of a particular size and shape. 
The limited nature of the instant examples, as set forth in the discussion above, showing a specific reduction in foaming in a specific polymerization of 11/10.T when using acetic in place of stearic acid, is not sufficient to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Claims 1-5 and 8-10 therefore fail to comply with the written description requirement of 35 U.S.C. § 112(a).

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains a limitation (line 11) which reads “wherein said polycondensation step is performed in a single step in a reactor…” (emphases added).
Prior to the recitation of “said polycondensation step,” claim 1 recites “a polycondensation reaction comprising the amino acid or lactam, 1,10-decanediamine and terephthalic acid…” (emphasis added); there is no previous recitation in claim 1 of a “step” to which the recitation “said polycondensation step” in line 11 clearly refers. Neither the claim or specification clearly defines what is to be considered a “step,” and therefore, it is not clear how the recitation “in a single step in a reactor” limits the claimed process.  
The instant specification contains a description of an example process comprising “a polycondensation step in three steps.” It is not clear how a “polycondensation step” (singular) comprises “three steps” (plural); the language in the 
It is further unclear what is meant by “adding at least one linear C1-C7
Claim 10 contains the same language as claim 1 and is therefore unclear and rejected for the same reasons set forth above. Claims 2-5, 8 and 9 are also rejected for the same reasons above due to their dependence from claim 1. For examination purposes, the claims have been interpreted as encompassing processes wherein the aliphatic acid is added with the other comonomers prior to the beginning of the reaction, as this interpretation is supported by and consistent with the description in the specification as filed.
The examiner recommends amending the claim to contain positively recited process steps which clearly indicate the actions which must be performed in order to meet the claimed process. Examples of positively recited process steps which could improve clarity is provided below, however, Applicant is not required to adopt the example claim language: 
…wherein the process comprises steps of:
combining lactam or amino acid, 1,10-decanediamine, terephthalic acid and linear C1-C7 aliphatic acid in a reactor,
performing a polycondensation reaction in the reactor at a temperature from 200-300 C and at a pressure of up to 30 bar… 

Claim Rejections - 35 USC § 103
Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai.
As to claims 1, 3-5, and 8-10, Imai exemplifies [0047, example 1] a process for preparing a semiaromatic copolyamide by polymerization of 11-aminoundecanoic acid (a C11 amino acid), decamethylenediamine (i.e., 1,10-decanediamine) and terephthalic acid. The resulting copolyamide is 11/10.T.  Acetic acid (a linear C2 aliphatic acid) is included as a terminal regulator, and therefore, Imai discloses a process wherein acetic acid is added to a reaction medium comprising the amino acid, decanediamine and terephthalic acid. Acetic acid is in a weight proportion of 0.1% relative to all constituents in the reactor, which falls within the range recited in claim 10. [calculation: 40 g acetic acid/40229 g total constituents]
The process disclosed by Imai includes a polycondensation step in a pressure reaction vessel at 290 C (i.e., within the presently claimed range of 290-300 C) at a pressure of 3 MPa (equivalent to 30 bar, i.e., within the presently claimed range of up to 30 bar). In other words, the process of Imai comprises a step wherein, in a single step in a reactor, the monomers are polycondensed at a temperature and pressure as presently recited. Therefore, the process of Imai includes (comprises) a step which corresponds to a “polycondensation step” as presently recited, which is a single step in a reactor at a temperature from 200-300 C and a pressure of up to 30 bar. 
Imai’s polymerization process further includes a step in an extruder. However, in view of the transitional phrase “comprises” (i.e., “the process comprises”), the present claim does not exclude steps in addition to the presently recited polycondensation step. 
Imai fails to explicitly teach that, by the completion of the entire polymerization process, the pressure is gradually reduced to atmospheric pressure. 
However, Imai teaches that a copolyamide is obtained. The person having ordinary skill would have realized that, to “obtain” a final product (e.g., for subsequent storage and/or molding), the pressure in the reaction vessel must be released in order to remove product. It would have been obvious to the person having ordinary skill in the art, therefore, to have reduced the pressure in Imai’s reaction vessel at a gradual rate rather than all at once (e.g., in order to ensure safety) by the completion of the polymerization (in order to remove and obtain the final polymerized product).
With regard to the recitation that the process is “industrial scale.” 
The present claims and specification do not provide an explicit definition of “industrial scale.” Imai exemplifies a process wherein over 22 kg of monomers (diamine, diacid, aminocarboxylic acid) are polymerized. The quantities of monomers polymerized in Imai’s examples are considered sufficient to provide a quantity of polymer which would be suitable for a commercial process, and therefore, the scale of the process disclosed by Imai is encompassed by the presently recited term “industrial scale.”
Alternatively, if the scale of the polymerization exemplified by Imai is deemed to be outside the scope of “industrial scale:”
 Imai teaches that the copolymer is highly satisfactory and suitable as a member for solar cells [0055]. The person having ordinary skill in the art would have recognized that, for a copolymer to be useful for a commercial application, the copolymer must be produced in commercial scale quantities. Therefore, given Imai’s disclosure of a commercial application for the disclosed copolymer (i.e., for solar cell manufacture), the person having ordinary skill in the art would have been motivated to prepare Imai’s copolymer on a commercial scale in order to provide a commercially viable quantity of 
With regard to the recitation that the process is “for reducing foaming,” and the recitation that the level of foaming is reduced, as compared with a level of foaming which occurs if acetic acid were replaced with stearic acid: 
Imai discloses a process utilizing acetic acid which is substantially the same as the process described in the instant specification and claims. The instant specification (see comparative example with stearic acid and example 1 with acetic acid) shows that, for a process which is substantially the same as the process disclosed by Imai (i.e., reaction medium including sodium hypophosphite and water, same monomers, substantially the same temperature and pressure conditions), the use of stearic acid instead of acetic acid causes a substantial increase in the level of foaming in the reactors. Given that Imai suggests a polymerization which utilizes acetic acid and which is substantially the same as the process in the instant specification, and given that the instant specification shows that use of acetic acid is not associated with the increased levels of foaming which occurs with the use of stearic acid
As to claim 2, there is no antifoam utilized in the process exemplified by Imai [0047].

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered.
With regard to the rejection under 35 USC 112:
The examiner agrees with Applicant (see remarks on pp 7-8) that, in view of the amendments to the claims, the previously set forth rejection under 35 USC 112(b) has been overcome. However, upon reconsideration, the claims as amended remain indefinite for the reasons set forth in the new rejection under 35 USC 112(b) above.
With regard to the rejection under 35 USC 103 over Imai:
Applicant argues (p 9) that none of the cited art discusses how their polymerization reactions lead to foaming problems or methods for reducing the level of foaming in their reactions. However, Applicant has shown that a foaming problem exists when preparing 11/10.T with stearic acid. In each of the disclosed examples, Imai utilizes acetic acid. Therefore, because Imai exemplifies a process in which the unacceptable level of foaming observed by Applicant does not occur, Imai would have no reason to discuss a foaming problem, and no reason to attempt to reduce foaming. 
Applicant argues (p 10) that the rejection benefits from impermissible hindsight provided by the specification of the patent application. However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and 
Applicant argues (p 10) that the independent claims have been amended to recite a reduction in height of foaming, based on a comparison to a maximum height of foaming in a polycondensation utilizing stearic acid instead of C1-C7 aliphatic acid. The examiner notes that the presently claimed process does not include any positively recited steps of preparing the comparative 11/10.T in the presence of stearic acid. In other words, the recited reduction in foaming is a property associated with the recited process of preparing 11/10.T in the presence of acetic acid; the claimed process does not require actually performing the steps of preparing 11/10.T in the presence of stearic acid in addition to performing the recited steps of preparing 11/10.T in the presence of acetic acid. 
As evidenced by the instant specification (particularly, the examples) the height of foaming in a process of polymerizing 11/10.T (in the presence of aliphatic monocarboxylic acid) changes based on the structure (length) of the aliphatic monocarboxylic acid reactant. As set forth in the rejection of record, Imai suggests a process which is substantially the same as the process which is described in the present claims and specification, and which, most critically, utilizes the same monocarboxylic acid which does not cause problematic levels of foaming (i.e., acetic acid). Given that use of stearic acid is associated with problematic levels of foaming, 
The previously set forth rejections over Briffaud in view of Blondel and over Blondel alone have been withdrawn at this time, as the rejections are deemed to be cumulative to the rejection over Imai.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL KAHN/Primary Examiner, Art Unit 1766